Dear Mr. Boughton and Ms. Poirrier:
This office is in receipt of your request for an opinion of the Attorney General in regard to appointments by the St. James Parish School Board. You ask, without indicating what type of position is involved, if the School Board may validly "appoint someone to a position without getting a recommendation from the Superintendent".
R.S. 17:81 provides in part that the school board shall determine the number of teachers to be employed and select such teachers "from nominations made by the city or parish superintendent, provided that a majority of the full membership of the board may elect teachers without the endorsement of the superintendent."
This office observed in Atty. Gen. Op. No. 78-805 that this paragraph concerns the employment and selection of teachers from nominations made by the superintendent "or by a nomination made by a majority of the full membership of the schoolboard itself." It was particularly noted, however, that this concerns teachers exclusively and has no application to appointment of supervisory personnel.
That opinion also quotes R.S. 17:84 which provides as follows:
     The parish school boards may appoint such assistant superintendents, supervisors, stenographers, bookkeepers as may be needed, and such attendance officers, medical directors, and other appointees as may be necessary for the proper and efficient conduct of the schools; they may also fix their salaries and prescribe their duties.
It was further observed that the school board is authorized in R.S. 17:81 to make such rules and regulations for its own government, and therein the Parish School Board had adopted a policy concerning the recruitment of administrative and supervisory personnel.  It provided these appointments would be on recommendations submitted by the superintendent, and, if rejected by the Board, the superintendent must make another recommendation.
While it was recognized that the Vernon Parish School Board had authority to amend its policy regulations concerning recruitment of supervisory and administrative personnel, it was concluded, until such amendment, the appointments must be in accordance with the policy provisions that they be on recommendation of the superintendent.
Thus, in answer to your question, appointments for teachers need not be only on recommendation of the Superintendent but may also be by a majority of the full membership of the school board itself under R.S. 17:81. Appointment of administrative personnel may be without the recommendation of the superintendent unless there is a school board policy requiring such a recommendation.
We hope this sufficiently answers your question, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR/2102f